Holderman, J. This cause coming on to be heard on the Respondent’s stipulation and the Court being duly advised in the premises finds that this is a claim for a refund of a $15.00 reinstatement fee paid as the result of an order of suspension on the Claimant’s driver’s license. The order of suspension was ordered “expunged” from the Claimant’s driving record by a court of competent jurisdiction, and therefore, the collection of the fee was made in error, and in accordance with the provisions of the Illinois Vehicle Code, the application for refund having been made more than six months following the payment of the fee, the fee must be refunded and the refund must be made by the Court of Claims. Ill. Rev. Stat. 1983, ch. 95½, pars. 3 — 824(b), (d). It is therefore ordered that this Claimant be granted an award in the amount, as claimed, of $15.00.